Citation Nr: 9903729	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-20 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a rating decision rendered in April 1997 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for a low back disability.

By memorandum dated September 1997, the Acting Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c)(1998).


REMAND

The veteran contends, in essence, that he has a current low 
back disorder that had its onset during active service.  He 
maintains that during service in 1955 he slipped and fell in 
the shower while hospitalized at the Naval Hospital in Key 
West, Florida, and as a result, fractured the transverse 
process of L3-L4.  In a December 1996 sworn affidavit, R.W., 
who served with the veteran as a medical corpsman, stated 
that he was in the hospital with the veteran when he slipped 
and fell in the shower and that he complained of low back 
pain within a few minutes after the fall.  R.W. also 
reportedly gave the veteran medication for low back pain on 
several occasions during service.  The veteran has further 
stated that he was involved in a vehicle accident while a 
passenger in an ambulance during active service in 1954.

The veteran's service medical records reveal that he was 
hospitalized in May 1954 for treatment of infectious 
hepatitis.  At that time, he complained of low back pain over 
L-3 which he stated was present since he fell over a year ago 
in Bethesda. General physical examination was essentially 
negative.  There were no objective findings pertaining to the 
lumbar spine.  On separation examination in August 1955, 
clinical evaluation of the veteran's spine was normal.  

Further development is needed prior to disposition of this 
claim.  The medical evidence is unclear with regard to a 
current diagnosis of a low back disorder.  There is ample 
post-service medical evidence showing that the veteran has 
been treated for low back pain, but a low back disorder has 
not been diagnosed.  However, the veteran has reported that 
he underwent magnetic resonance imaging (MRI) of the lumbar 
spine that showed arthritis at the VA Medical Center (VAMC) 
in Gainesville, Florida, in November 1996.  He has also 
indicated that he receives treatment at the Gainesville VAMC.  
The RO should make arrangements to obtain these records on 
remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(The Secretary has constructive knowledge of VA records, and 
where such records could reasonably be expected to be part of 
the record considered by the Secretary, they should be made 
part of the record).

The veteran has also provided information indicating that 
there may be other service department clinical records to be 
requested.  In particular, the lay statement of his fellow 
service member indicates the possibility that x-rays may have 
been taken of the veteran's lumbar spine while he was 
hospitalized in May 1954.  The summary available in the 
service medical records indicates that the veteran reported 
having fallen more than a year before in Bethesda.  The 
veteran should be asked to provide the name of the unit with 
which he was serving and the approximate date of that fall, 
as well as the name of the facility at which he received 
treatment, so that a request for those clinical records may 
be made.

Moreover, because the veteran was a medical corpsman and he 
has indicated that he incurred a fractured transverse process 
at L3-L4 during service, a remand is also warranted in order 
to afford him an appropriate VA examination to obtain an 
opinion as to the diagnosis of any low back disorder(s) that 
he might have and the date of onset and etiology.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions); see also 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service."); Wilson v. 
Derwinski, 2 Vet. App. 16 (1991) (the development of facts 
pertinent to the veteran's claim includes conducting an 
examination and asking the examiner to express an opinion as 
to whether the veteran's current disability is related to any 
disease or disability treated in service).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Request that the veteran provide a 
list of those who have treated him for 
any low back disorder since his 
separation from service.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  

Ask the veteran to provide the 
approximate date, unit with which he 
served, and facility at which treatment 
was sought for the fall in Bethesda to 
which reference is made in his service 
medical records.  Thereafter, contact 
the appropriate custodian of records and 
request all clinical records, to include 
x-rays and other diagnostic reports for 
that fall and for the veteran's 
hospitalization from May 7 to 19, 1954, 
at Key West Naval Hospital.  If a 
request for clinical records made to the 
National Personnel Records Center is 
unsuccessful, make the request directly 
to the treating hospital or medical 
facility or to such other source as may 
be indicated.  Associate all records and 
responses with the claims file.

Obtain and associate with the claims 
file the veteran's medical records for 
treatment at VAMC Gainesville, Florida.  
The Board is particularly interested in 
any MRI of the veteran's lumbar spine 
that was conducted in November 1996.  
With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder and this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner is asked to 
render a diagnosis of all disorders 
affecting the veteran's lumbar spine.  
All necessary tests in order to determine 
the correct diagnosis are to be done.  

The examiner is asked to describe the 
date of onset and etiology of any back 
disorder(s) the veteran has and to 
express an opinion as to whether it is at 
least as likely as not that any such 
disorder(s) is related to any injury or 
disease experienced in service, including 
falling in the shower.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination. 

5.  Thereafter, if the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, 
however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 
129 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).  The purpose 
of this REMAND is to obtain additional information and 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 7 -


